Citation Nr: 1422548	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-37 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during the Korean Conflict, from September 1952 to February 1955.  He died in November 2007.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claims of entitlement to service connection for cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.

In December 2010, in support of her claim for cause of death, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is in the claims folder, so of record.  

In March 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially providing the appellant-widow notice required by Hupp v. Nicholson, 21 Vet. App. 342 (2007), issuing a Statement of the Case (SOC) for her DIC claim, and for a medical nexus opinion concerning the likelihood the Veteran's death was related to or the result of his service-connected disabilities, in particular, his posttraumatic stress disorder (PTSD) and right knee disability.  After considering what has occurred since, the Board concludes that, at the very least, there was substantial compliance with those remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007; the immediate cause of death was Adult Respiratory Distress Syndrome (ARDS) and pneumonia, with diabetes mellitus and heart disease listed as conditions contributing to his death. 

2.  At the time of his death, service connection was in effect for PTSD, osteoarthritis of the right knee, limited painful motion of the right ankle, and scars of the right lower extremity.  His combined rating for these disabilities had been 70 percent effectively since January 14, 2004, and he had had a total disability rating due to individual unemployability (TDIU) also effectively since this date. 

3.  The most persuasive medical and other evidence of record, however, indicates his service-connected disabilities were not a primary or secondary cause of his death.

4.  He also did not have a total disability rating, including when considering his TDIU, for at least 10 years immediately preceding his death.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).

2.  There is no legal entitlement to DIC under the provisions of § 1318, Title 38, of the United States Code.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) had held that VCAA notice concerning a claim for DIC benefits must include:  (1) a statement of conditions for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on the previously service-connected disability, and (3) an explanation of the evidence required to substantiate a claim based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).


Here, to this end, the appellant-widow was provided this required notice and information in December 2007 and April 2011 letters (the latter following and as a direct result of the Board having remanded her claims in March 2011).  The April 2011 notice sent on remand and pursuant to this specific remand directive provided her the required Hupp notice.  The letter included a statement of the Veteran's service-connected disabilities and explanations of how to substantiate the claims based on service-connected disabilities as well as on disorders not yet service connected.  The appellant-widow has not alleged any notice deficiency, certainly none since the remand of her claims and that is unduly prejudicial, i.e., more than harmless, meaning outcome determinative of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met. 

VA also has a duty to assist the appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Here, to this end, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with his claims file for consideration.

As for obtaining a medical opinion, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  So, with this in mind, VA obtained medical opinions that, collectively, contain descriptions of the histories of the disabilities at issue, document and consider the relevant medical facts and principles, and provide comments regarding whether the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  VA's duty to assist with respect to obtaining relevant records and medical opinions thus has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic portions of the file, whether Virtual VA or the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Service Connection for Cause of Death

The appellant-widow alleges the Veteran's service-connected disabilities rendered him less physically active and, therefore, over time, eventually more susceptible to the disease processes that ultimately caused his death.  According to his certificate of death, the immediate cause of his death in November 2007, at age 75, was ARDS; pneumonia was the underlying cause.  His certificate of death also indicates that other significant conditions contributing to his death, but not resulting in the underlying cause, were diabetes mellitus and heart disease.  There was not an autopsy.

To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his military service, presumptively incurred, or which was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312. 

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death. 38 C.F.R. § 3.312(c). 


It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran had the same condition when he died that he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of his condition (e.g., whether his condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In making determinations, the Board must fully consider the lay assertions of record.  But the Board is charged, not just with determining the competency of lay and other evidence, but also its credibility and ultimate probative weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  See also 38 C.F.R. §§ 3.102, 4.3.

At the time of his death, the Veteran had established service connection for PTSD - rated as 50-percent disabling; osteoarthritis of the right knee, status post total knee replacement - rated as 30-percent disabling; limited painful motion of the right ankle - rated as 10-percent disabling; and scars, status post-surgery on the right thigh, right ankle and right heel - rated as 0-percent disabling, i.e., noncompensable.  Effectively since January 14, 2004, he had had a combined 70 percent rating (see 38 C.F.R. § 4.25) and a TDIU.

In an effort to affirm the claimed cause-and-effect correlation, the appellant-widow submitted a December 2010 statement from a private physician, R.M., Jr., M.D., indicating the Veteran had been a patient of his since May 1994.  Dr. R.M. then reiterated the date of the Veteran's death and the conditions listed as the causes.  

Dr. R.M. went on to mention notations in the Veteran's chart over the past years concerning his right knee injury in Korea in 1952, while serving in the armed forces, and that he had had increasing problems and discomfort in this knee and eventually had needed a knee replacement by a local orthopedic surgeon.  The Veteran, however, reportedly continued to have impairment of gait and a decrease in activity and mobility even after that knee replacement surgery, according to Dr. R.M.  He therefore concluded the injury in service and resultant disability "could have contributed to [the Veteran's] susceptibility to contract, pneumonia, which was the ultimate cause of his death in 2007." 

Further concerning this determinative issue of causation, a VA Compensation examiner indicated in August 2009 that he could not provide an opinion as to whether it is as likely as not the Veteran's service-connected right lower extremity disabilities had led to the conditions that ultimately had caused his death - including by limiting his ability to exercise, without speculation, because, based on a review of his claims file, medical records, and the fact that he was deceased, this examiner would have needed to ask him how these disabilities affected his ability to exercise.

An additional August 2009 VA Compensation Note indicated it was as likely as not that the Veteran's service-connected PTSD had impacted his ability to function physically and engage in regular exercise.  According to this note, his PTSD had contributed to sleep disturbances, anxiety, explosive behavior, irritability, and a negative impact on function.  This commenter reviewed the Veteran's claims file - specifically, his Global Assessment of Functioning (GAF) score of 40, which, according the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), indicates he had serious problems with functioning, and concluded his psychiatric problems "could have" resulted in behaviors or ideations that were not conducive to engaging in regular exercise.


Partly because of that difference of opinion concerning whether there was any relationship or correlation between the Veteran's service-connected disabilities and his eventual death, also the equivocality of some of the opinions or inability to comment more definitively (that is, without resorting to mere speculation), the Board as already mentioned remanded the claims in March 2011 for still further medical comment concerning this determinative issue of causation.

Post-remand, two further VA medical opinions were obtained.  The first is dated in August 2011.  In it the commenting nurse practitioner opined that the Veteran's death was less likely than not caused by or a result of his service-connected disabilities.  The examiner reasoned that there was no medical or scientific evidence supporting the contention that the Veteran's right knee disorder or PTSD caused pneumonia.  She further pointed out there was no medical or scientific evidence supporting the contention that these conditions caused the Veteran to undertake less physical activity, which in turn caused his pneumonia.  She then concluded that it was more likely than not that his multiple co-morbidities had contributed to the pneumonia, including his age, chronic obstructive pulmonary disease (COPD), 
pre-existing pneumonia, diabetes mellitus, smoking with destruction of the cilia, stroke, coronary artery disease (CAD), congestive heart failure (CHF), hypertension, and renal insufficiency.  She also provided information regarding community-acquired pneumonia, its mortality rate, and its pathogenesis.  

The second post-remand medical opinion was provided in February 2012.  In it the physician's assistant similarly determined that it was unlikely the Veteran's service connected PTSD and right knee disabilities had contributed in any significant way to his susceptibility to pneumonia and ARDS that ultimately caused his death.  This additional examiner listed the numerous causes of each condition:  bacterial, fungal, viral, parasitic, health-care acquired, inhalation, and opportunistic for pneumonia, and aspiration, inhalation of chemicals, pneumonia, septic shock, and trauma for ARDS.  She further stated that there is no known medical evidence suggesting that inactivity from any cause, including from PTSD and a right knee condition, would contribute to an increased susceptibility to the development of either pneumonia or ARDS.  She then opined that the Veteran's PTSD and right knee conditions were not substantial or material contributing factors to his death from pneumonia, ARDS, diabetes mellitus, or heart disease.  She added there was no known medical evidence directly connecting PTSD or a right knee condition to the development of diabetes or heart disease.  

The February 2012 examiner further addressed the previous opinions and statements submitted on the possible connection between the Veteran's 
service-connected conditions and his cause of death.  Regarding the August 2009 examiner's opinion that the PTSD may have contributed to a decrease in exercise, she stated there was no medical evidence suggesting that a decrease in exercise/activities in and of itself would directly relate to the development of diabetes and/or heart conditions.  Regarding the December 2010 private opinion that the Veteran's right knee condition may have contributed to an increased susceptibility to pneumonia, she stated there was absolutely no evidence that this was the case.

After considering all of this evidence pre- and post-remand on the determinative issue of whether there is a link ("nexus") between the Veteran's death and his service-connected disabilities, the Board concludes that the preponderance of the evidence is against this notion.  The December 2010 private opinion is probative medical evidence of causation, since it suggests the Veteran's service-connected right knee disability contributed to the conditions that ultimately caused his death.  However, it does so only in equivocal terms ("could have").  An opinion phrased in terms tantamount to saying a condition "could be" or "may be" related to service is an insufficient basis for an award of service connection because it is just like saying the condition in question "could or could not" or "may or may not be" related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

The two additional VA opinions obtained on remand are steadfastly against establishment of any nexus 1) directly between the Veteran's service-connected disabilities and the disease processes that caused his death and 2) between his purported lack of physical activity, which possibly was a result of his service-connected disabilities, and his eventual death.  These opinions are competent and credible, were generated after a review of the claims file, including the other opinions both for and against this cause-of-death claim, and are supported by medical authority cited.  The Board places the greatest amount of probative weight on the February 2012 opinion, as the examiner detailed the known causes of the Veteran's terminal pneumonia and ARDS and commented that his lack of exercise or other physical activities, alone, could not directly relate to his development of diabetes or a heart condition, as there was no medical evidence suggesting this direct or substantial link.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing how to weigh the probative value of medical opinions).  Moreover, the mere fact that these additional opinions obtained on remand were from a nurse practitioner (NP) and physician's assistant (PA) does not discount their probative value.  Unless a claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). Id.  But even when this is called into question or challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

These post-remand VA opinions are adequate for deciding this claim for cause of death.  To reiterate, the examiners reviewed the claims file and medical history, considered even the opinions possibly supporting the claim, and most importantly provided the required explanatory rationale enabling the Board to make a fully informed decision concerning this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board also has considered the appellant-widow's lay assertions, including her belief that the Veteran's lack of physical activity ultimately caused his pneumonia, consequent ARDS, and his diabetes and heart disease.  The Board certainly sympathizes with her over the unfortunate loss of her husband-Veteran, and acknowledges her contentions that his death was related to his military service, including especially by way of his service-connected disabilities.  But to reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the cause of death was related to a service-connected disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

The terminal pneumonia and ARDS, as well as the contributing diabetes mellitus and heart disease, were not service-connected disabilities at the time of the Veteran's death, nor are they shown to have been in any way related to his service.  And his PTSD and right knee osteoarthritis, while service connected, have not been shown by competent and credible evidence to either have caused his death or to have contributed substantially or materially to it, including by rendering him unable to perform adequate exercise.  Thus, as the preponderance of the evidence is against this cause-of-death claim, the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Section 1318 DIC

A surviving spouse may establish entitlement to DIC where it is shown that a Veteran's death was not the result of willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria:  (1) he was continuously rated totally disabled for the 10 years immediately preceding death; (2) he was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) he was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2013).


'Entitled to receive' means that, at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

The Federal Circuit Court affirmed a single-judge Veterans Court (CAVC) decision, which, even when considering the long and sordid history of claims for DIC under 38 U.S.C. § 1311(a)(2) and Section 1318 based upon "hypothetical entitlement," did not change anything.  Once upon a time there were some statutes providing DIC benefits if the Veteran received "or was entitled to receive...compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death."  The CAVC interpreted those statutes as allowing survivors to prove after the Veteran's death that he was entitled to a total disability rating for the last eight years of life without regard to whether the Veteran was ever actually found to be totally disabled.  VA disagreed and abrogated the CAVC decision by enacting a regulation that explicitly interpreted the statute as not allowing claims based upon whether the Veteran was hypothetically entitled to a total disability rating.  The question then arose as to what effect that new regulation had on claims that were pending at the time of its enactment in 2005.  In Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009) and Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit Court addressed an analogous situation and held the current version of 38 C.F.R. § 3.22 applies to claims under 38 U.S.C. § 1318.  Kernea continues a line of cases that essentially require the claimant to show detrimental reliance to avoid the application of the current, less-favorable interpretation of the statutes.  Because the claimant could not make that showing, she loses under the Federal Circuit's three-part test from Princess Cruises, Inc. v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  See Kernea v. Shinseki, 724 F.3d 1374, 1376 (Fed. Cir. 2013) (absent a showing of detrimental reliance, the current version of 38 C.F.R. § 3.10(f)(3) applies to DIC claims under 38 U.S.C. § 1311(a)(2)).

Here, the Veteran died in November 2007, so the appellant-widow's derivative Section 1318 claim was not pending in 2005.  Moreover, at the time of his death, service connection was in effect for PTSD, osteoarthritis of the right knee, a right ankle condition, and scarring.  He additionally had had a TDIU effectively since January 14, 2004, which means he was considered totally disabled for almost 4 years immediately preceding his death.  Unfortunately, this is less than the 
10-year statutory requirement for benefits under § 1318 for Veterans considered totally disabled, who were not rated so upon separation from service.  No allegations have been made regarding CUE in prior rating decisions.  Therefore, as the basic threshold criteria for establishing entitlement to benefits under § 1318 are not met, the Appellant-widow's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


